Citation Nr: 1638871	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for otitis media. 

2.  Entitlement to a disability rating in excess of 20 percent prior to April 25, 2011, and in excess of 50 percent from April 25, 2011, to April 9, 2013, for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss from April 10, 2013. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 25, 2011.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from April 25, 2011.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June to September 1980, and from February 1981 to February 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2009 and September 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In August 2014, the Board remanded the issues on the title page of this decision for further development, as well as the issue of entitlement to service connection for shin splints.  In a December 2015 rating decision, the RO granted service connection for compartment syndrome (claimed as shin splints), so that issue is no longer on appeal.  Moreover, the development requested as to the remaining issues has been completed, and, except as otherwise indicated in the REMAND portion of this decision, the claims are appropriate for appellate review.  

The issues of entitlement to a disability rating in excess of 50 percent for bilateral hearing loss from April 10, 2013, and to a TDIU prior to April 25, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran has experienced chronic otitis media with suppurative episodes occurring between three and five times per month, during which he experiences decreased hearing acuity.

2.  Prior to April 25, 2011, audiometric testing revealed, at worst, Level II hearing acuity in the right ear, and Level XI hearing acuity in the left ear.

3.  From April 25, 2011, to April 9, 2013, audiometric testing revealed, at worst, Level VI hearing acuity in the right ear, and Level XI hearing acuity in the left ear.

4.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities from April 25, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for otitis media have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code (DC) 6200 (2015).

2.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met for any part of the rating period prior to April 25, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

3.  The criteria for a disability rating in excess of 50 percent for bilateral hearing loss have not been met for any part of the rating period from April 25, 2011, to April 9, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the period from April 25, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating for Otitis Media

The Veteran is in receipt of a 10 percent disability rating for his service-connected otitis media for the entire rating period on appeal.  He contends that he is entitled to a higher rating because he experiences three to five ear infections per month, during which his hearing acuity decreases dramatically and he is unable to wear his hearing aids.  

DC 6200, which contemplates "chronic suppurative otitis media, mastoiditis, or cholesteatoma or any combination)," provides a maximum 10 percent rating during suppuration or with aural polyps.  The diagnostic code notes that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull must be evaluated separately.  38 C.F.R. § 4.87. 

Turning to the evidence of record most relevant to the rating period on appeal, VA treatment records document frequent ear infections treated with antibacterial and antifungal ear drops and oral medication (see, e.g., ENT Consult dated November 30, 2009; Physician Emergency Department Note dated February 4, 2010; Audiology Note dated May 21, 2010; Primary Care Note dated November 16, 2011; Audiology Note dated January 30, 2012; Audiology Note dated April 10, 2013; Audiology Noted dated August 5, 2014; Primary Care Telephone Triage Note dated October 28, 2015).  The treatment notes corroborate the Veteran's report of decreased hearing during episodes of ear infections.  

The Board has carefully reviewed the lay and medical evidence of record and finds the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected otitis media. 

The Board notes that the Veteran is currently awarded the highest rating possible under DC 6200 for his otitis media; thus, DC 6200 does not allow for a higher rating.  The Board further notes that 10 percent is awarded under this diagnostic code during periods of drainage or when aural polyps are present, and such a rating contemplates constant symptoms of otitis media.  

The Board has considered whether he would be entitled to a rating in excess of 10 percent for his otitis media under any other diagnostic code.  In this regard, the Board notes that the Veteran has reported occasional dizziness, but has not been diagnosed with a peripheral vestibular disorder; therefore, DC 6204 does not allow for a rating in excess of 10 percent.  Moreover, DC 6210 (chronic otitis externa) provides for a maximum rating of 10 percent, and DC 6211 (perforation of tympanic membrane) provides for only a noncompensable rating; therefore, those diagnostic codes do not allow for a higher rating.  Further, DCs 6205 through 6209 do not apply, as the Veteran has not been diagnosed with Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, or benign neoplasms of the ear.  38 C.F.R. § 4.87.   

With regard to separate ratings, the Veteran is already being separately compensated for his service-connected bilateral hearing loss and tinnitus, and has not been shown to have labyrinthitis, facial nerve paralysis, or bone loss of skull.

Simply put, there is no avenue to assign the Veteran a higher rating for his otitis media based upon the evidence of record.  In addition, the evidence does not reflect any other complications besides hearing loss and tinnitus, which are already separately rated.  

The Board acknowledges the significant impact the Veteran's chronic otitis media has on his hearing; however, as noted above, the current 10 percent rating contemplates constant symptoms, and, in fact, indicates that the 10 percent rating is only appropriate during suppuration (discharge) is present.  Thus, the 10 percent disability rating adequately compensates the Veteran for his symptoms, and a higher rating is not appropriate.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 10 percent for chronic otitis media for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Increased Rating for Bilateral Hearing Loss Prior to April 10, 2013

Next, the Veteran is in receipt of a 20 percent disability rating for his service-connected bilateral hearing loss prior to April 25, 2011, and a 50 percent disability rating thereafter.  He contends that he is entitled to a higher rating because of the significant impact his hearing loss has on his daily life.  For instance, in a May 2012 letter, he states that he has to watch television with closed captions or with the volume so loud that the sound is undiscernible, that he cannot understand normal spoken conversation, and that he has difficulty hearing people on the telephone.  In addition, he states that he experiences ear infections more frequently when he wears his hearing aids.      

His hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against his appeal for a disability rating in excess of 20 percent prior to April 25, 2011, and in excess of 50 percent from April 25, 2011 to  April 9, 2013, for bilateral hearing loss.  

The Board will first discuss the rating period prior to April 25, 2011, during which time the Veteran was in receipt of a 20 percent disability rating.  During this period, audiometric testing revealed, at worst, Level II hearing acuity in the right ear, and Level XI hearing acuity in the left ear, which results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes an August 2009 VA examination report, which reflects puretone thresholds of 45, 40, 20, 40, and 45 decibels in the right ear, and 70, 75, 70, 95, and 95 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 36 decibels in the right ear and 84 in the left ear.  The speech recognition scores were 86 percent in the right ear, and 20 percent in the left ear.  Although the results for the left ear meet the criteria under 38 C.F.R. § 4.86(a), application of Table VI results in the assignment of a higher level of hearing impairment.  Using Table VI, the hearing impairment is Level II in the right ear and Level XI in the left ear.  As noted above, this results in a 10 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  Therefore, the August 2009 VA examination report weighs against the assignment of a rating in excess of 20 percent, as it does not show hearing impairment that even meets the criteria for a 20 percent rating.

In his June 2010 notice of disagreement (NOD), the Veteran reported that the only reason he scored better in the right ear at the hearing test conducted at the August 2009 VA examination was that he was not experiencing an ear infection in that ear for the first time since 1984, and that, normally, he has much less hearing acuity in that ear due to his chronic ear infections.

A March 2011 VA audiology clinical record notes that otoscopic examination, speech recognition testing, and tympanometry testing were conducted; however, it  does not indicate that puretone testing was conducted.   

The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a disability rating in excess of 20 percent for bilateral hearing loss for any part of the rating period prior to April 25, 2011. 

The Board also notes that, in the August 2009 VA examination report, the VA examiner commented that, although the veteran's hearing loss would result in difficulty in an occupational setting, it did not impact usual daily activities.  The Board finds that the conclusions regarding the effects of the hearing loss disability on daily life and occupation do not warrant a disability rating in excess of 20 percent for bilateral hearing loss prior to April 25, 2011.  Indeed, as noted above, the audiometric test scores and speech recognition scores during this period do not even meet the criteria for a 20 percent rating; thus, the 20 percent disability rating adequately compensates the Veteran for his hearing loss disability prior to April 25, 2011.  

Turning to the period from April 25, 2011 to April 9, 2013, the Board reiterates its finding that the weight of the evidence is against the assignment of a disability rating in excess of 50 percent during this period.  During this period, audiometric testing revealed, at worst, Level VI hearing acuity in the right ear, and Level XI hearing acuity in the left ear, which results in a 50 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in April 2011, at which an audiogram revealed puretone thresholds of 60, 55, 40, 50, and 60 decibels in the right ear, and 75, 75, 80, 90, and 90 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 51 decibels in the right ear and 84 in the left ear.  The speech recognition scores were 60 percent in the right ear, and 8 percent in the left ear.  Although the results for the left ear again meet the criteria under 38 C.F.R. § 4.86(a), application of Table VI results in the assignment of a higher level of hearing impairment.  Using Table VI, the hearing impairment is Level VI in the right ear and Level XI in the left ear.  This results in a 50 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  Therefore, the April 2011 VA examination report weighs against the assignment of a rating in excess of 50 percent.

A January 2012 VA treatment note indicates that an audiogram was conducted, but does not include the specific puretone results.  Rather, it stats that the results were consistent with the last hearing evaluation completed at the April 2011 VA examination with the exception of a 10 decibel decrease in hearing at 6000 Hz in the left ear.  Thus, this treatment note does not support an increased rating.

The Veteran was afforded another VA examination in April 2012.  An audiogram revealed puretone thresholds of 60, 60, 55, 60, and 65 decibels in the right ear, and 80, 80, 75, 85, and 85 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 60 decibels in the right ear and 81 in the left ear.  The speech recognition scores were 72 percent in the right ear, and 20 percent in the left ear.  Although the results for the left ear again meet the criteria under 38 C.F.R. § 4.86(a), application of Table VI results in the assignment of a higher level of hearing impairment.  Using Table VI, the hearing impairment is Level V in the right ear and Level XI in the left ear.  This results in a 40 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.  Therefore, the April 2012 VA examination report weighs against the assignment of a rating in excess of 50 percent, as it does not show hearing impairment that even meets the criteria for a 50 percent rating.

The Board acknowledges the Veteran's contentions that his hearing loss disability warrants is worse than is reflected by the currently assigned disability ratings.  However, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

For these reasons, the Board finds that the claim for a disability rating in excess of 20 percent prior to April 25, 2011, and in excess of 50 percent from April 25, 2011 to April 9, 2013, for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against higher disability ratings during the portions of the rating period as described above, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As noted in the Introduction, entitlement to a rating in excess of 50 percent for bilateral hearing loss during the rating period from April 10, 2013, is discussed in the REMAND portion of this decision.  


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's otitis media and bilateral hearing loss disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  


Turning special attention to otitis media, as it is rated at the maximum available schedular rating, during the timeframe on appeal, the Veteran reported frequent ear infections, during which he experienced significantly decreased hearing acuity, particularly in the right ear, and inability to wear his hearing aids, further contributing to his difficulty hearing.  While he reported pain and discomfort and indicated that it made it difficult for him to hear, he did not otherwise assert any unusual symptoms or manifestations he believed to be related to his otitis media.  DC 6200 specifically instructs that a maximum 10 percent disability rating be assigned for chronic suppurative otitis media only during suppuration.  Crucially, the Veteran has not reported that he experiences suppuration, or discharge, constantly.  As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule, and the rating schedular provides for symptoms even more severe than those reported by the Veteran.

Moreover, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as it relates to his bilateral hearing loss.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Moreover, the rating criteria provide for even more severe hearing loss disability than that experienced by the Veteran.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted for any part of the rating period on appeal under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Entitlement to a TDIU from April 25, 2011

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  He last worked in 2009 and is receiving Social Security Disability (SSD) benefits for psychiatric disabilities, his hearing loss disability, and various orthopedic disabilities, with a disability onset date as determined by the Social Security Administration (SSA) in 2005.

For the rating period from April 25, 2011, service connection has been established for bilateral hearing loss, evaluated as 50 percent disabling; PTSD and dysthymia, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; otitis media, evaluated as 10 percent disabling; and hemorrhoids, crush injury to the right ring finger, and bilateral lower extremity chronic exertional compartment syndrome, all evaluated as noncompensably disabling.  

The Veteran has a combined disability rating of 70 percent from April 25, 2011.  Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period from April 25, 2011, because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent. 

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow substantially gainful employment due to his service-connected disabilities for the period from April 25, 2011.




The evidence in favor of the claim for TDIU includes multiple statements from the Veteran and his representative showing their belief that the Veteran is unemployable due to his service-connected disabilities.  For example, in a May 2012 statement, he reported that he had lost several jobs prior to being approved for SSD due excessive absences because of his ear problems - either they were severely infected or he had appointments to have them treated.  In a June 2012 statement, he stated that he experiences flare-ups of hemorrhoids approximately six times per year, causing extreme pain and inability to walk or sit, and that he could hardly do anything during these flare-ups.  The Veteran's representative has also pointed out the occupational difficulties experienced by the Veteran due to his hearing loss and otitis media disabilities.    

In addition, the VA treatment records and examination reports all indicate significant occupational impairment due to the service-connected PTSD, hearing loss, and otitis media.  For instance, a June 2012 VA examiner stated that his hearing loss and inability to wear hearing aids periodically when he experienced an ear infection contribute to his unemployed status.  In addition, a March 2013 VA examiner opined that the Veteran's anxiety and irritability have impaired his employment and his relationships and resulted in legal problems.  Further, the examiner stated that his concentration problems render him markedly distractible from tasks at hand, which would be expected to result in severe impairment in any employment setting.  The examiner concluded that these impairments alone would be expected to result in moderate to severe impairment in physical or sedentary employment.  

Finally, the SSA determined that the Veteran was disabled from working effective December 1, 2005, noting that although he worked after the established disability onset date, this work was considered an unsuccessful work attempt.  The SSA's determination was based on degenerative joint disease, status post right hand injury, hearing loss, major depressive disorder, bipolar disorder, and posttraumatic stress disorder.  The SSA decision further found that the Veteran's psychiatric disabilities would result in moderate restrictions in activities of daily living, maintaining social functioning, and maintaining concentration, persistence, or pace.  Further, based on his orthopedic disabilities, the SSA determined that he cannot climb ladders, ropes, or scaffolds, can perform no more than occasional reaching, pushing, pulling, or fingering with the right upper extremity, that he must not work around concentrated exposures to hazards of vibrations, and he cannot perform work that requires acute binaural hearing.  The SSA also found that, mentally, the Veteran is limited to simple, routine, repetitive tasks, he can only adapt to gradual and infrequent changes in the work setting, he is limited to only occasional interaction with the public, co-workers, and supervisors, and he is limited to work where supervision is supportive.  The SSA decision noted that the Veteran's past relevant work included work as a truck driver, which requires medium exertion and is semiskilled vocationally, general labor, which requires heavy exertion and is unskilled vocationally, and carpenter, which requires heavy exertion and is unskilled vocationally.  Accordingly, the SSA concluded that the demands of the Veteran's past relevant work exceeded the residual functional capacity.  

The Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, the Board has considered the SSA records and determination in assessing whether the criteria for a TDIU have been met.   

The evidence weighing against the Veteran's claim for TDIU includes a May 2012 VA examination report that indicates neither the service-connected hemorrhoids nor right ring finger disability is severe enough to preclude either physical or sedentary employment.  Moreover, none of the VA examiners have stated the Veteran is unemployable due to any of his service-connected disabilities, including his otitis media and hearing loss.    

However, while there is certainly some evidence against the claim, it is clear that the Veteran has significant occupational impairment due to his service-connected disabilities, as demonstrated by the combined 70 percent disability rating.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the rating period from April 25, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted in the Introduction, the issue of entitlement to a TDIU prior to April 25, 2011 is addressed in the REMAND section of the decision.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of April 2009 and March 2012 letters.  

Given the full grant of benefits sought on appeal with regard to the TDIU claim from April 25, 2011, as well as the remand of the issue of TDIU for the rating period prior to that date, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to the TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the increased rating claims, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, SSA records, VA examination reports, and the Veteran's statements, including his testimony at the May 2014 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
In addition, the Veteran has been afforded adequate examinations with regard to his increased rating claims.  VA provided the Veteran with examinations in August 2009, April 2011, and April 2012.  The Veteran's history was taken, and complete examinations were conducted, to include audiograms.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of the effects of the otitis media and hearing loss on daily and occupational activities.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the increased rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).




							[CONTINUED ON NEXT PAGE]
ORDER

A disability rating in excess of 10 percent for otitis media is denied.  

A disability rating in excess of 20 percent for bilateral hearing loss is denied for the period prior to April 25, 2011.

A disability rating in excess of 50 percent for bilateral hearing loss is denied for the period from April 25, 2011 to April 9, 2013.  

A TDIU is granted from April 25, 2011.


REMAND

Unfortunately, the issues of entitlement to a disability rating in excess of 50 percent from April 10, 2013, and entitlement to a TDIU prior to April 25, 2011 require further development prior to appellate review.  

First, with regard to the increased rating claim, an April 10, 2013, VA audiology record indicates that the Veteran reported worsened hearing since the April 2012 VA examination.  An audiogram was conducted, but the specific results of the audiogram are not included with the treatment notes.  However, it was reported that there was a 10 decibel worsening at 250 and 500 Hz in the right ear, and speech recognition in the right ear was recorded at 24 percent, which is much lower than any previously recorded speech recognition score for that ear.  

Then an August 2014 VA audiology record notes that another audiogram was conducted, which showed results that were consistent with those obtained in April 2013, and that speech recognition was 36 percent in the right ear, again much lower than previously recorded in that ear for the prior rating period.  

Thus, VA treatment notes indicate a worsening of the Veteran's hearing acuity  since the April 2012 VA examination, specifically beginning in April 2013.  The Board finds that a remand is necessary to obtain the specific audiogram results from April 2013 and August 2014, if possible, any additional updated VA treatment records pertaining to the Veteran's hearing loss disability, and to afford the Veteran a VA examination to determine the current severity of his hearing loss disability. The Board recognizes that herein TDIU has been awarded for this period; however, remand is necessary because documented worsening hearing impairment, if severe enough, could warrant the assignment of special monthly compensation.   

Next, with regard to the issue of entitlement to a TDIU, prior to April 25, 2011, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

For the reasons described above, the Board finds that there is some evidence suggesting that the Veteran's service-connected disabilities may have rendered him unable to secure and follow substantially gainful employment prior to April 25, 2011.  Thus, the issue of TDIU prior to April 25, 2011, is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, issues numbered three and four are REMANDED for the following action:

1.  Obtain, if possible, the audiogram results from April 2013 and August 2014 referenced above, as well as any updated VA treatment records pertaining to the treatment and evaluation of the Veteran's hearing loss disability.

2.  Schedule the Veteran for an audiological examination in order to determine the severity of his bilateral hearing loss disability.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  

The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  In addition, the examiner should specifically describe the Veteran's functional limitations due to his hearing loss disability.

3.  Refer the Veteran's TDIU claim to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.l6(b) for the period prior to April 25, 2011.

4.  When the development requested has been completed, the issues of entitlement to a disability rating in excess of 50 percent for bilateral hearing loss from April 10, 2013, and entitlement to a TDIU prior to April 25, 2011, should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his Agent should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


